DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered. Claims 29-46 are present for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  05/18/2022 was filed after the mailing date of the Final action mailed on 02/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn -Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 29-44 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims of prior U.S. Patent No. US 9,783,566. This is a statutory double patenting rejection.
Note that U.S. Patent No. US 9,783,566 is the grand parent of the instant application.  Furthermore, U.S. Patent No. US 9,783,566 is the parent application of 15/697,628 now US 10,570,163 which in turn is a continuation application of the instant application. Thus the current application is not protected under 35 U.S.C. 121.

Claim 1 of U.S. Patent No. US 9,783,566 is drawn to a method for synthesizing rebaudioside E from rebaudioside KA, where the method comprises adding to an in vitro reaction mixture: (a) rebaudioside KA, substrates selected from the group consisting of sucrose, uridine diphosphate (UDP) and uridine diphosphate-glucose (UDP-glucose), and a UDP-glycosyltransferase selected from the group consisting of an HV1 having the amino acid sequence of SEQ ID NO:5, an EUGT11 having the amino acid sequence of  SEQ ID NO: 3, and a UDP-glycosyltransferase fusion enzyme having the amino acid sequence of SEQ ID NO: 11;  and incubating the reaction mixture for a sufficient time to produce rebaudioside E, wherein a glucose is covalently coupled to the C2'-13-O-glucose of rebaudioside KA to produce rebaudioside E. Therefore claim 1 of U.S. Patent No. US 9,783,566 clearly encompasses all the limitations of instant independent claim 29 and claim 37. Note also that the reaction mixtures encompassed in claim 29 and 37 have a "comprising" limitation. Therefore claim 29 and 37 are clearly anticipated by claim 1 of U.S. Patent No. US 9,783,566. U.S. Patent No. US 9,783,566 also states that the UDP-glycosyltransferase fusion enzyme has the amino acid sequence of SEQ ID NO: 11. And said polypeptide can be expressed in a host cell comprising a bacteria or yeast.
	In this instance Applicant's argue the statutory double patenting rejection because the claims in the instant invention while encompassed by the claims in US 9,783566 are limited to the UDP glycosyltransferase of SEQ ID NO: 11. Applicant's argument has been carefully considered and found persuasive. Thus, the statutory double patenting rejection is withdrawn. However, claims 29-46 are now rejected under the following statute.


	Claims 29-33, 45 are now rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. US 9,783,566. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US 9,783,566 is drawn to a method for synthesizing rebaudioside E from rebaudioside KA, where the method comprises adding to an in vitro reaction mixture: (a) rebaudioside KA, substrates selected from the group consisting of sucrose, uridine diphosphate (UDP) and uridine diphosphate-glucose (UDP-glucose), and a UDP-glycosyltransferase including a UDP-glycosyltransferase fusion enzyme having the amino acid sequence of SEQ ID NO: 11;  and incubating the reaction mixture for a sufficient time to produce rebaudioside E, wherein a glucose is covalently coupled to the C2'-13-O-glucose of rebaudioside KA to produce rebaudioside E. Thus rendering claims 29-33 and 45 to be obvious.

Claims 29-46 were6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent 9,850,270 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the US Patent 9,850,270 B2 are directed to a method of obtaining Reb KA, wherein the method comprising preparing a reaction mixture comprising stevioside, sucrose, UDP, UDP-glucose and glucosyltransferase selected from UDP-glucosyltransferase fused to sucrose synthase with the preferred glucosyltransferase is EUGT11. 
The claims of the instant application are directed to method of making rebaudioside E from Reb KA and stevioside by the action of glucosyltransferase selected from UDP-glucosyltransferase and fusion of glucosyltransferase fused to sucrose synthase with the preferred glucosyltransferase is EUGT11 in the presence of sucrose to produce rebaudioside E wherein a glucose is covalently coupled to the C2’-13-O-glucose of rebaudioside KA to produce rebaudioside E and/or wherein a glucose is covalently coupled to the C2’-19-O-glucose of rebaudioside KA to produce rebaudioside E.
The claimed methods are indistinguishable as both RebKA and RebE are precursor to Reb D and D2 and EUGT11 are capable of converting rubososide to RebKA, RebE and Reb D or D2.
Claims 29-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US 9,908,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 29-44 of the instant application encompass a method of making rebaudioside E from Reb KA and stevioside by the action of glucosyltransferase selected from UDP-glucosyltransferase and fusion of glucosyltransferase fused to sucrose synthase with the preferred glucosyltransferase is EUGT11 in the presence of sucrose to produce rebaudioside E wherein a glucose is covalently coupled to the C2’-13-O-glucose of rebaudioside KA to produce rebaudioside E and/or wherein a glucose is covalently coupled to the C2’-19-O-glucose of rebaudioside KA to produce rebaudioside E.
Claim 1 of US 9,908,913 B2 is drawn to a method for synthesizing rebaudioside E from rubusoside, the method comprising: (a) preparing a reaction mixture comprising;  (i) rubusoside, (ii) substrates selected from the group consisting of sucrose, uridine diphosphate (UDP) and uridine diphosphate-glucose (UDP-glucose), and (iii) a HV1 UDP-glycosyltransferase having the amino acid sequence of SEQ ID NO: 5 or a UDP-glycosyltransferase fusion enzyme comprising a EUGT11 uridine diphosphoglycosyltransferase domain coupled to a sucrose synthase domain having the amino acid sequence of SEQ ID NO: 11;  and (b) incubating the reaction mixture for a sufficient time to produce rebaudioside E, wherein a glucose is covalently coupled to rubusoside to produce rebaudioside KA, and a glucose is covalently coupled to rebaudioside KA to produce rebaudioside E. 
 
Terminal Disclaimer
The terminal disclaimer filed on  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. US 9,783,566, US 9,850,270, and US 9,908,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 
Conclusion: Claims 29-46 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            								            May 20, 2022